Case 2:20-cv-13134-LVP-RSW ECF No. 127, PageID.5203 Filed 06/30/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

TIMOTHY KING, et al,

             Plaintiffs,                 Case No. 2:20-cv-13134-LVP-RSW
                                         Hon. Linda V. Parker
v.

GRETCHEN WHITMER, et al,                 Mag. Judge R. Steven Whalen

             Defendants,

and

CITY OF DETROIT,
DEMOCRATIC NATIONAL COMMITTEE
and MICHIGAN DEMOCRATIC PARTY,
and ROBERT DAVIS,

             Intervenor-Defendants.



         APPEARANCE ON BEHALF OF SCOTT HAGERSTROM

        I have been retained to represent SCOTT HAGERSTROM in response

to the Court’s Order to Appear issued on June 17, 2021 in the above-entitled

cause
Case 2:20-cv-13134-LVP-RSW ECF No. 127, PageID.5204 Filed 06/30/21 Page 2 of 2




of action. Accordingly, I submit this appearance under Local Rule 83.25.

                                    Respectfully submitted,

                                    COLLINS EINHORN FARREL PC

                                    /s/ Donald D. Campbell
                                    DONALD D. CAMPBELL (P43088)
                                    PATRICK K. McGLINN (P51558)
                                    Attorneys for Scott Hagerstrom
                                    4000 Town Center, 9th Fl.
                                    Southfield, MI 48075
Dated: June 30, 2021                248.351.5426




                        CERTIFICATE OF SERVICE
I hereby certify that on June 30, 2021, I electronically filed an appearance on
behalf of SCOTT HAGERSTROM with the Clerk of the Court using the ECF
system, and that a copy was electronically served on all counsel of record via
the ECF system and to any counsel not registered to receive electronic copies
from the court, by enclosing same in a sealed envelope with first class
postage fully prepaid, addressed to the above, and depositing said envelope
and its contents in a receptacle for the US Mail.

                                    COLLINS EINHORN FARREL PC

                                    /s/ Donald D. Campbell
                                    DONALD D. CAMPBELL (P43088)
                                    Attorneys for Scott Hagerstrom
